         Case 1:19-cv-09559-MKV Document 80 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOUCHARD TRANSPORTATION CO., INC,

                       Plaintiff,
                                                                           1:19-cv-9559
                             -against-
                                                                              ORDER
 LAUREL SHIPPING LLC and GULF OIL LP,
                       Defendants.
                                                                          USDC SDNY
                                                                          DOCUMENT
 LAUREL SHIPPING LLC,
                                                                          ELECTRONICALLY FILED
                       Third-Party Plaintiff,                             DOC #:
                                                                          DATE FILED: 4/29/2020
                             -against-

 M/V ELLEN S. BOUCHARD, IMO No. 8117952, Official
 No. 644590, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V MORTON S. BOUCHARD
 JR., IMO No. 9794680, Official No. 1265315, her engines,
 apparel, furniture, equipment, appurtenances, tackle, etc., M/V
 JANE A. BOUCHARD, IMO No. 9269702, Official No.
 1139762, her engines, apparel, furniture, equipment,
 appurtenances, tackle, etc., M/V EVENING STAR, IMO No.
 9629768, Official No. 1234828, her engines, apparel, furniture,
 equipment, appurtenances, tackle, etc.,
                       Third-Party Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Upon the motion of Third-Party Plaintiff Laurel Shipping LLC’s (“Laurel”) for an Order

Authorizing Alan Swimmer to Act in Lieu of U.S. Marshall in Serving Warrant of Arrest [ECF

No. 79], and good cause appearing therefore, the Motion is GRANTED.

       In contrast to its previous request for the same relief made on February 27, 2020 [ECF

No. 75], Laurel has now demonstrated that extraordinary circumstances exist warranting this

unusual form of relief. Among the impacts of the COVID-19 pandemic are a significant

curtailment of a range of court functions, including the service of process by US Marshals in the
           Case 1:19-cv-09559-MKV Document 80 Filed 04/29/20 Page 2 of 2



Southern and Eastern Districts of New York. Laurel notes the Standing Order issued by Chief

Judge McMahon for the Southern District (M10-468, 20MISC00153) and Chief Judge Mauskopf

for the Eastern District (Administrative Order No. 2020-12). Furthermore, over two months

have passed since the Court first issued the warrants for arrest requested by Laurel [ECF Nos.

64-67].

          Therefore, upon this second motion of Laurel for an Order deputizing Alan Swimmer, the

President of the court-appointed substitute custodian National Maritime Services, to act in lieu of

the U.S. Marshal in serving the Warrant of Arrest on the M/V ELLEN S. BOUCHARD, the M/V

MORTON S. BOUCHARD, the M/V JANE A. BOUCHARD, and the M/V EVENING STAR

(the “Vessels”), and because the ordinary means of serving arrest papers are not available to

Laurel due to COVID-19, it is hereby:

          ORDERED that Alan Swimmer is hereby authorized to serve the Warrants issued on

February 14, 2020; and it is further

          ORDERED that Alan Swimmer, having been so authorized, shall serve the Verified

Third-Party Complaint [ECF No. 48], Order Authorizing Issuance of Warrant of Arrest [ECF

No. 61], the Warrants issued by this Court [ECF Nos. 64-67], and the Summons for each Vessel

[ECF Nos. 57-60] on any occupant of the Vessels, or alternatively, post each on a conspicuous

place on the Vessels, in accordance with this Court’s orders and any applicable rules and will file

proof of service promptly.



SO ORDERED.
                                                     _________________________________
Date: April 29, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
